HEDRICK, Judge.
At trial, the prosecuting witness undertook to identify some of the men in the courtroom as being present at the crime. It is not clear from the record who was ever identified or whether either of the defendants was pointed to by the witness, but counsel for defendants objected to the identification, which objection was overruled. On appeal, they argue that the court should have conducted a voir dire inquiry as to the basis of the witness’s identification. Since the record before us fails to disclose that the defendants were identified at trial by Brower as participants in the crime, we do not perceive how the defendants could have been prejudiced by the court’s failure to conduct a voir dire hearing to determine the admissibility of such testimony. This assignment of error is overruled.
Both defendants assign as error the denial of their motions for judgment as of nonsuit. The evidence in the light most favor*645able to the State tends to show that both defendants came to the scene in the same automobile with the other participants in the crime; that both defendants were present when Brower was struck over the head and robbed of $170.00; that they fled the scene together with the others in Cassidy’s automobile; and that they shared equally with the others in the fruits of the crime. In our opinion, this evidence is sufficient to require the submission of the case to the jury as to both defendants and to support the verdict. State v. Rankin, 284 N.C. 219, 200 S.E. 2d 182 (1973). These assignments of error are overruled.
At trial, before Deputy Sheriff Watkins was allowed to testify as to certain “out of court” statements allegedly made by the defendants, the court conducted a voir dire to determine the admissibility of such statements, when Officer Watkins testified as to advising the defendants of their constitutional rights and the defendants executing a written waiver of those rights. At the conclusion of the voir dire, the trial court made the following findings and conclusions:
“The Court finds the facts to be what the witness has said that they are and concludes as a matter of law that the rights required by the case of Miranda against State of Arizona were read to the defendants; that they understood the rights and they voluntarily waived any right they had to counsel before they made any statement. Whatever statements they made afterwards are admissible in the trial of this cause.”
Based on an exception to the findings and conclusions, the defendant contends: “The court erred by failing to make adequate findings of fact in ruling on admissions of in-custody statements as to waiver of the defendant’s rights.” While more detailed findings might have been preferable, since only Officer Watkins testified on voir dire and there was no contradictory evidence presented on voir dire as to the defendants having been advised of their constitutional rights, and their execution of a written waiver of those rights, the findings and conclusions made by the trial court are sufficient. State v. Lynch, 279 N.C. 1, 181 S.E. 2d 561 (1971). This assignment of error is not sustained.
The defendants have additional assignments of error which we have carefully considered and find them to be without merit. The defendants had a fair trial free from prejudicial error.
*646No error.
Judges Morris and Arnold concur.